ATTORNEYGENERALOF TEXAS
                                           GREG        ABBOTT




                                              December     14,2004



The Honorable Mike Stafford                          Opinion No. GA-0283
Harris County Attorney
Appraisal District Section                           Re: Whether Tax Code section 6.025(d) requires
Post Office Box 920975                               chief appraisers in overlapping appraisal districts to
Houston, Texas 77292-0975                            enter on the tax roll either the property’s lowest
                                                     market value or lowest appraised value established by
                                                     the two districts, but not both the lowest market value
                                                     and the lowest appraised value (RQ-0239-GA)

Dear Mr. Stafford:

         On behalf of the Harris County Appraisal District (the District), you ask whether Tax Code
section 6.025(d) requires chief appraisers in overlapping appraisal districts to enter on the tax roll
either the property’s lowest market value or lowest appraised value established by the two districts,
but not both the lowest market value and the lowest appraised value.’

I.        The Appraisal Process

          A.        Generally

                The legislature has established in each county an appraisal district, the boundaries of
which are generally coextensive with those of the county. See TEX. TAX CODE ANN. $5 6.01(a),
.02(a) (Vernon 2002). Except as chapter 23 ofthe Tax Code permits, the appraisal district annually
must appraise taxable property “at its market value as of January 1.” Id. 5 23.01(a). SeegeneralZy
Harris CountyAppraisalDist. v. BradfordRealty, 919 S.W.2d 131,133 (Tex. App.-Houston [14th
Dist.] 1994, no writ) (summarizing the appraisal process). The chief appraiser, who is the appraisal
office’s chief administrator, is to determine the market value of each piece of property by applying
“generally accepted appraisal methods and techniques.” TEX. TAX CODE ANN. 55 6.05(c), 23.01(b)
(Vernon    2002).


        By approximately May 15, the chief appraiser must prepare appraisal records, which list all
taxable property in the district and state the appraised value of each. See id. 5 25.01(a). The


           ‘See Request Letter and attached Memorandum Brief from Honorable Mike Stafford, Harris County Attorney,
to Honorable Greg Abbott, Texas Attorney General (June 10,2004) (on tile with Opinion Committee, also available
af http://www.oag.state.tx.us)   [hereinafter Request Letter and Memorandum Brief].
The Honorable Mike Stafford      - Page 2             (GA-0283)




appraisal records must include, with respect to each piece of taxable real property, the land’s
appraised value and, if the land was appraised under chapter 23, subchapters C, D, E, or H (“Land
Designated for Agricultural Use,” “Agricultural Land, ““TimberLand,“and        “Restricted-UseTimber
Land”), the land’s market value. Id. 5 25.02(a)(5); see also id. ch. 23, subch. C, D, E, H (Vernon
2002 & Supp. 2004-05). At about the same time, the chief appraiser must notify each property
owner ofthe property’s appraised value if (1) the appraised value is greater than it was the preceding
year; (2) the appraised value is greater than the value the property owner rendered; or (3) the property
was not on the appraisal roll in the previous year. See id. ?j25.19(a) (Vernon Supp. 2004-05). But
see id. 5 25.19(e) (stating that a chief appraiser need not notify the property owner of an appraised
value that is greater than the preceding year’s value if the increase is $1,000 or less). In the notice,
the chief appraiser must separately list the land’s market value and the total market value of any
improvements on the property. See id. § 25.19(f). The property owner then may tile a protest with
the appraisal review board contending that the property’s appraised or market value is incorrect. See
id. § 41,41(a)(l). The appraisal records, once approved by the appraisal review board, become the
district’s appraisal roll. See id. 5 25.24.

          The appraisal district “is responsible for appraising property in the district for ad valorem tax
purposesofeach      taxing unit that imposes ad valorem taxes on property in the district.” Id. 5 6.01(b).
Taxing units include counties, municipalities, school districts, special districts (such as junior college
districts, hospital districts, water districts, mosquito control districts, and fire prevention districts),
and other political units that are authorized to impose and are imposing ad valorem taxes. See id.
9 1.04(12). A taxing unit’s territory sometimes extends into more than one appraisal district. See
id. 5 6.02(b). A taxing unit whose territory extends into more than one county may choose to have
each county appraisal district appraise the property lying in that county or may choose to have one
county appraisal district appraise all of the property within the taxing unit’s boundaries, even
that lying in another county. See id. See generully Tex. Att’y Gen. LO-98-022, at 1-2 (discussing
properties in overlapping districts). Given that one piece ofproperty may be within multiple taxing
units-some      of which extend into more than one county-more            than one appraisal district may
appraise the property. You refer to this situation, where multiple appraisal districts appraise some
of the same property, as “overlapping appraisal districts.” Memorandum Brief, supm note 1, at 1.

        B.      Tax Code Section 6.025

                 For several reasons, an appraisal district may assign a piece of property a value that
differs from that assigned by an overlapping district. In the first place, as you suggest, “property
appraisal is an inexact process,” and it is therefore to be expected that different appraisers may assign
different values to the same property. Memorandum Brief, supra note 1, at 1. In addition, each
appraisal district with jurisdiction over a particular piece of property may calculate the property’s
appraised value using different methods. See TEX. TAX CODE ANN. 5 23.0101 (Vernon 2002)
(directing a chief appraiser to consider alternate appraisal methods). Also, “[w]hen the appraisers
in the overlapping appraisal districts establish different values, the property owner often files a
protest in the appraisal district which set the higher value, citing the lower appraisal as support for
a reduction in value. The likelihood of having differing values is compounded when an [alppraisal
[rleview [bloard changes a value during a protest hearing.” Memorandum Brief, supra note 1, at 1.
Furthermore, overlapping appraisal districts may use different appraisal cycles so that one district
The Honorable Mike Stafford     - Page 3            (GA-0283)




may reappraise property every two years, while another district reappraises property every three
years. See id. at 9; see TEX. TAX CODE ANN. 3 25.18(a)-(b) (Vernon 2002) (requiring each appraisal
office to implement a plan to reappraise property at least once every three years).

        Section 6.025 of the Tax Code attempts to deal with the situation in which overlapping
appraisal districts appraise the same piece of property at different values. See TEX. TAX CODE ANN.
9 6.025 (Vernon Supp. 2004-05).         Section 6.025 requires the chief appraisers of overlapping
appraisal districts to coordinate their appraisals and the value of property in overlapping districts:

                        (a) The chiefappraisers oftwo or more appraisal districts that
               have boundaries that include any part of the same territory shall enter
               into a written understanding that, with respect to the property located
               in the territory in which each ofthe districts has appraisal jurisdiction:

                                (1) permits each appraiser to have access to
                       and use information        appropriate to appraisals,
                       including a record of an exemption application,
                       rendition, or other property owner report;

                               (2) eliminates differences in the information
                       in appraisal records of the districts, including
                       information     relating to ownership    of property,
                       the description       of property, and the physical
                       characteristics of property; and

                                (3) contains the form of a written advisory
                       prescribed by the comptroller informing the owners of
                       property that reports and other documents required of
                       the owners must be tiled with or sent to each appraisal
                       district and that the owners should consider sending
                       any other document relating to the property to each
                       appraisal district.

                        (b) The advisory described by Subsection (a)(3) may be sent
               to a property owner having property appraised by each district when
               the notice of appraised value      is sent.

                       (c) The chief appraisers of appraisal districts described by
               Subsection (a) shall to the extent practicable coordinate their
               appraisal activities so as to encourage and facilitate the appraisal of
               the same property appraised by each district at the same value.

                        (d) If on May 1 all the chief appraisers of the appraisal
               districts described by Subsection (a) in which a parcel or item of
               property is located are not in agreement as to the appraised or market
The Honorable Mike Stafford             - Page 4               (GA-0283)




                   value of the property, on that date each of the chief appraisers shall
                   enter as the appraised or market value of the property on the
                   appraisal  records of the appropriate appraisal district the lowest
                   appraised or market value of the property as determined by any of the
                   chief appraisers. If as a result of a protest, appeal, or other action the
                   appraised or market value of the property is subsequently reduced in
                   any of the appraisal districts, the chief appraiser shall notify each of
                   the appraisal districts of the reduced appraised or market value. The
                   chief appraiser of each appraisal district shall enter that reduced
                   appraised or market value on the appraisal records as the appraised
                   or market value of the property. If the appraised or market value is
                   reduced in more than one appraisal district, each chief appraiser shall
                   enter the lowest of those values on the appraisal records.

Id. (emphasis added).

II.      The Issues Raised

        Your question involves the repeated references to “appraised or market values” in section
6.025(d). See Request Letter, supra note 1, at 1. You ask in particular whether a chief appraiser may
enter either the lowest appraised value or the lowest market value, or whether the appraiser must
record both the lowest appraised value and the lowest market value.’ See id. Depending on the
construction of section 6.025(d) that we adopt, you suggest that its requirements may conflict, in
some cases, “with the requirements of Section 23.23 and subchapters D and E of chapter 23.”
Memorandum Brief, supra note 1, at 7. “In these circumstances,” you continue, “chief appraisers


           ‘A briefwe have received in connection with your request asks us to consider section 6.025’s constitutionality.
The briefer in particular suggests that section 6.025 may violate article VIII, sections 1(a) and(b) and 1S(c) ofthe Texas
Constitution.    See Brief from Shannon, Gracey, Ratliff & Miller, L.L.P., to Honorable Greg Abbott, Texas Attorney
General, at 1 (July 23, 2004) (on tile with Opinion Committee); see also TEX. CONST. art. VIII, @ l(a)-(b), 18(c).
Article VIII, section l(a) requires that taxation be “equal and uniform,” and subsection(b) requires that all real property
and tangible personal property be “taxed in proportion to its value, which shall be ascertained as may be provided by
law.” TEX. CONST.art. VIII, g l(a)-(b).        Section 18, which pertains to tbe “equalization of valuations,” requires the
legislahue to “provide for equalizing, as near as may be, the valuation ofall property subject to OI rendered for taxation.”
Id. 5 1S(a). Section 18 further requires the legislature to provide by general law for “[a] single appraisal within each
countyofallproperty     subject to advaloremtaxation    bythe county and all other taxing units locatedtherein.”  Id. 5 18(b).
Finally, section 18 requires the legislature to provide by genera1 law “for a single board of equalization for each appraisal
entity.” Id. 5 18(c).

           We do not resolve these constitutional issues here. The briefer is not authorized to request opinions of tbis
o&e, and no authorized requestor has raised the issues in connection with this request. See TEX. GOV’T CODEANN.
$9 402042(a)-(b),      .043 (Vernon 1998). Regardless of the merit ofthese questions, we are hesitant to address them in
the absence of a request by an authorized requestor and without providing all interested persons an opportunity to brief
the issue. We limit this opinion to the question you have asked about the interpretation of section 6.025(d), presuming,
as a court is required to do, that the statute is constitutional.   See TEX. GOV’T CODEANN. 5 311.021( 1) (Vernon 1998)
(stating that the legislahue intends statites to be constitutional); Noofsie, Ltd. Y. FiWiamon County Appraisal Dist., 925
S.W.2d 659,662 (Tex. 1996) (presuming that a statute is constitutional); Spring Branch Indep. Sch. Disf. Y. Stamos, 695
S.W.2d 556, 558 (Tex. 1985) (same).
The Honorable Mike Stafford      - Page 5          (GA-0283)




are reluctant    to disregard the Chapter 23 provisions    in favor of the Section 6.025 provisions.”
Id.

        Your question relates in particular to property in overlapping districts that may have different
appraised and market values. Jn most cases, appraised value and market value are equal. Typically,
“taxable property is appraised at its market value.” TEX. TAX CODE ANN. 5 23.01(a) (Vernon 2002).
Thus, “[b]y statute, appraised value is market value.” Harris County AppraisalDist. v. Unitedhv ‘rs
Realty Trust, 47 S.W.3d 648,654 (Tex. App.-Houston [ 14th Dist.] 2001, pet. denied); see Cherokee
Water Co. v. Gregg County Appraisal Dist., 801 S.W.2d 872, 877 (Tex. 1990) (stating that
“[alppraised value according to law is fair market value”); see also Parker County v. Spindletop Oil
& Gas Co., 628 S.W.2d 765, 767 (Tex. 1982) (construing the word “value” in article VIII, section
l(b) of the constitution, which requires all real property to be “taxed in proportion to its value,” to
require that “all assessed valuations      be based upon reasonable cash market value”).

         In at least two circumstances, however, you state that a property’s appraised value may differ
from its market value. See Memorandum Brief, supra note 1, at 4-5. First, you list as “[t]he most
common category of property for which appraised and market value are not always identical is
residential property which qualifies as a homestead.” Id. at 5. Under section 23.23(a) of the Tax
Code, a residence homestead’s appraised value “may not exceed the lesser of’ (1) the property’s
market value or

                (2) the sum oE

                       (A) 10 percent of the appraised value of the property for the
                last year in which the property was appraised for taxation times the
                number of years since the property was last appraised;

                      (B) the appraised value of the property for the last year in
                which the property was appraised; and

                       (C) the market value of all new improvements    to the property.

TEX. TAX CODE     ANN. 5 23.23(a) (Vernon Supp. 2004-05). Subsection (b) directs the appraiser to
“appraise the property at its market value” and to “include in the appraisal records both the market
value       and the amount computed under Subsection (a)(2).” Id. 5 23.23(b). Second, you list
“property valued under the ‘productivity’ provisions of Subchapters D and E of Chapter 23, relating
to land used for agricultural or timber purposes.” Memorandum Brief, supra note 1, at 5 (footnote
omitted).    Subchapter D, pertaining to agricultural land, indicates that the appraised value
of “qualified open-space land” may not exceed the land’s market value. TEX. TAX CODE ANN.
5 23.52(a) (Vernon 2002). The appraised value and the market value both must be recorded. See
id. 5 23.23(b). Subchapter E, which concerns the appraisal of timber land, similarly specifies
that the appraised value of “qualified timber land” may not exceed the land’s market value. Id.
5 23.73(a). The chief appraiser must determine the timber land’s appraised value as well as its
market value and record both values in the appraisal records. See id. 4 23.73(c).
The Honorable Mike Stafford         - Page 6             (GA-0283)




III.    Analysis

          The terms “appraised” and “market” in section 6.025(d) repeatedly are joined by the word
“or,” which typically functions as a disjunctive, expressing alternatives. See Bd. oflns. Comm ‘rs
v. Guardian Life Ins., 180 S.W.2d 906, 908 (Tex. 1944); Phillips v. State, 588 S.W.2d 378, 380
(Tex. Grim. App. 1979); Burnett v. State, 514 S.W.2d 939, 940-41 (Tex. Crim. App. 1974); Wood
v. Puulus, 524 S.W.2d 749,756 (Tex. Civ. App.-Corpus Christi 1975, writ ref d n.r.e.). While the
phrase “appraised or market value” could be construed, as you aver, to permit appraisers to choose
the lowest of one value but not the other, we have received a letter horn subsection (d)‘s author,
Representative Burt R. Solomons, suggesting another possible construction? In the case ofproperty
located in overlapping districts, Representative Solomons states:

                 The chief appraisers may not agree on market value, they may not
                 agree on appraised value, or they may not agree on either.
                 [Subsection (d)] was meant to apply whenever the chief appraisers
                 could not agree on a valuation, thus the language applies to
                 “appraised or market value,” whichever valuation is not consistent.

Solomons Letter, supra note 3, at 3. In sum, according to the representative, the word “or” expresses
an alternative in that “the statute applies to either value, whichever is ins conflict.” Id. at 4. A
legislator’s post-enactment     statement about the intent of legislation, such as Representative
Solomons’s, is not entitled to probative weight in construing a statute. See In re Doe, 19 S.W.3d
346,352 (Tex. 2000) (noting that “courts construing statutory language should give little weight to
post-enactment statements by legislators”) (quoting C & H Nationwide, Inc. v. Thompson, 903
S.W.2d 315,329 (Tex. 1994) (Hecht, .I., concurring and dissenting)); see also Gen. Chem. Corp. v.
De La La&a, 852, S.W.2d 916, 923 (Tex. 1993) (stating that the post-enactment statement of a
legislator, “even a statute’s principal author, is not legislative history controlling the construction to
be given a statute”); Tex. Att’y Gen. Op. No. GA-0016 (2003) at 6 (discounting the persuasive
authority of a post-enactment letter from a legislator that attempts to explain the bill’s intent).

         Given that subsection (d) reasonably may be construed both as you suggest and as
Representative Solomons suggests, we look to sources outside the plain text. See Lee v. Mitchell,
23 S.W.3d 209,212-13 (Tex. App-Dallas 2000, pet. denied) (stating that a court must determine
the legislative intent of unambiguous statutory language from the words’ “plain and common
meaning,” but the court may consider the statute’s legislative history if the language is ambiguous
or would lead to absurd results). “When the wording of a statute is ambiguous,” a court consults
related legislative history and rules of statutory construction. City of Wilmer v. Laidlaw Waste Sys.,
Inc., 890 S.W.2d 459,465 (Tex. App.-Dallas 1994) aff’d, 904 S.W.2d 656 (Tex. 1995).

       Subsection (d) was added to section 6.025 in 2003. See Act of June 1,2003,78th Leg., R.S.,
ch. 1041, 5 l(a), 2003 Tex. Gen. Laws 2997,2997; Act of May 28,2003,78th       Leg., R.S., ch. 455,



         ‘See Letter from Honorable Burt R. Solomons, Texas House of Representatives,   to Honorable   Greg Abbott,
Texas Attorney General, at 3 (July 23, 2004) [hereinafkr Solomons Letter].
The Honorable Mike Stafford     - Page 7           (GA-0283)




§ I,2003 Tex. Gen. Laws 1698,1698. We have examined the legislative history of subsection(d),
and we find that the subsection generallywas intended to require appraisers to adopt the same values
for property lying in overlapping districts. See SENATEFINANCECOMM., BILL ANALYSIS, Tex. H.B.
703, 78th Leg., R.S. (2003). Beyond this, the legislative history does not expressly resolve your
question, SEZFISCALNOTE, Tex. H.B. 703,78thLeg., R.S. (2003); HOUSECOMM. ONLOCALGOV’T
WAYS&MEANS,BILLANALYSIS,T~~. H.B. 703,78thLeg.,R.S.              (2003); SENATEFINANCECOMM.,
BILL ANALYSIS, Tex. H.B. 703, 78th Leg., R.S. (2003); Hearings on H.B. 703 Before the House
Comm. on Local Gov’t Ways & Means, 78th Leg., R.S. (Apr. 28, 2003) (statement of Rep.
Soiomons); Hearings on H.B. 703 Before the Senate Finance Comm., 78th Leg., R.S. (May 22,
2003) (statement of Sen. Janek); Debate on Tex. H.B. 1082 on the Floor of the House, 78th Leg.,
R.S. (May 8,2003) (statement of Rep. Solomons) (introducing an amendment that would add section
6.025(d) to a bill dealing with unequal property appraisals).

        We finally apply general rules of statutory construction. See City of Wilmer, 890 S.W.2d
at 465. When enacting a statute, the legislature intends the statute to have “a just and reasonable
result.” TEX. GOV'T CODE ANN. § 3 11.021(3) (Vernon 1998). A court will not “give a statute
meaning that conflicts with other provisions if ‘the provisions “reasonably” can be harmonized. City
of K+!:lmer,890 S.W.2d at 465. Additionally, the legislature’s object in enacting a statute and the
consequences of a possible construction may be helpful in construing the statute. See TEX. GOV'T
CODEANN. §311,023(1),(5)(Vemon            1998).

         In our opinion, the language of subsection(d), the legislature’s general intent to equalize the
values assigned to property in overlapping districts, and the consequences of a contrary construction
support construing the statute to require an appraiser to record both the lowest appraised value and
the lowest market value. The first time subsection(d) uses the phrase “appraised or market value,”
it refers to the value that the chief appraisers do not agree on, whether it be the appraised value or.
the market value. The phrase subsequently refers to the appraised value or market value, whichever
is in dispute. In some cases, both values will be disputed, in which case the chief appraisers must
record the lowest of each value. This construction harmonizes with section 23.23(a) and other
statutes directing that the appraised value may not exceed the property’s market value. By adopting
the lower of each value, the two values should be coordinated.

        Consequently, we construe section 6.025(d) to require chief appraisers in overlapping
appraisal districts to enter in the tax records both the lowest market value and the lowest appraised
value.
The Honorable Mike Stafford    - Page 8           (GA-0283)




                                       SUMMARY

                         With respect to property lying in overlapping appraisal
               districts, section 6.025(d) ofthe Tax Code requires the chiefappraiser
               of each of the overlapping districts to enter in the appraisal records
               the lowest values, appraised and market, listed by any of the
               overlapping districts.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WLLLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee